Citation Nr: 0830615	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for left wrist ganglion 
cyst.  

2.	Entitlement to service connection for lumbosacral strain 
to include sacrococcygeal cyst and L5/S1 degenerative disc 
disease.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric condition to include post-traumatic stress 
disorder (PTSD) with lack of concentration and night sweats. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 RO decision.  

In July 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

As a preliminary matter, the Board notes that the RO 
adjudicated the veteran's claim for a back disability as an 
issue requiring new and material evidence to reopen a 
previously denied claim.  The RO refers to an October 2002 RO 
decision that denied service connection for a back 
disability.  After reviewing the entire claims file, the 
Board finds that there had not been a previously denied claim 
for a back disability.  As discussed below, the VCAA notice 
was satisfied regarding a claim for service connection for a 
back disability on a direct basis and the evidence the RO 
required to reopen the claim is identical to the evidence 
required to grant service connection.  For these reasons, the 
Board finds that there is no prejudice to the veteran in 
proceeding with appellate review of this issue.  

The issue of service connection for an acquired psychiatric 
condition to include post-traumatic stress disorder (PTSD) 
with lack of concentration and night sweats. Is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that a cyst 
on the veteran's left wrist was incurred in or related to 
service.  

3.	The competent medical evidence does not show that a 
lumbosacral strain to include sacrococcygeal cyst and L5/S1 
degenerative disc disease was incurred in service, within one 
year after service or otherwise related to service.  

4.	By an unappealed October 2002 rating decision, the RO 
denied the veteran's claim for PTSD because there was no 
diagnosis of a psychiatric disability that was related to 
service.  

5.	Evidence received subsequent to the October 2002 relates 
to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.	A cyst on the veteran's left hand was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

2.	Lumbosacral strain to include sacrococcygeal cyst and 
L5/S1 degenerative disc disease was not incurred in service 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.	The October 2002 rating decision denying entitlement to 
service connection for a PTSD is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002); currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.	New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric condition to include PTSD with lack of 
concentration and night sweats.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in September 2004, December 2004 and 
April 2005 that fully addressed all four notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Regarding the service connection claims, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
initially given notice regarding rating criteria and 
effective date provisions that were pertinent to the 
appellant's claim in the June 2006 supplemental statement of 
the case.  Although no letter was sent to the veteran 
describing this notice, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

Regarding the veteran's claim for a psychiatric condition, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in 
the context of claims to reopen.  Given the Board's decision 
to reopen the claim for PTSD, there is no need to determine 
if VA complied with the notice requirement in Kent since no 
prejudice to the claimant will arise from reviewing the claim 
on the merits. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran was afforded a VA Compensation and Pension 
Examination in July 2007 regarding his claim for a 
psychiatric disability.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for his left wrist and back disabilities, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the left wrist disability, the service medical 
records do not indicate a chronic wrist disability.  The 
veteran received treatment for a laceration to his left arm 
in service, but a chronic wrist disability was not noted in 
the separation examination.  Likewise regarding the back 
disability, the service medical records are silent for a back 
disability or injury.  The separation examination does not 
show that a back disability or injury was incurred in 
service.  Despite the veteran's assertions that these 
disabilities are related to service, the objective medical 
evidence of record does not support his assertions.  In view 
of the objective evidence of record which was negative for 
any complaints or findings of a chronic wrist or back 
disability in service, the Board finds the veteran's current 
assertions alone in the face of this objective evidence not 
credible, and thus do not require VA to provide an 
examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in determining 
whether lay evidence is satisfactory the Board may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a veteran with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (a 
medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Left Wrist

The December 2004 VA medical records show that the veteran 
had a ganglion cyst on his left hand.  There is no evidence, 
however, that the cyst incurred in service or is otherwise 
related to service.  

The service medical records do not show that a cyst incurred 
in service.  During the entrance examination in June 1987, 
the veteran did not report a cyst on his left hand and his 
upper extremities were clinically evaluated as normal.  
During an examination in June 1987, the veteran did not 
report a cyst on his left hand and the veteran's upper 
extremities were clinically evaluated as normal.  The veteran 
reported that a thorn was removed from his left forearm, but 
did not report a cyst on his left hand.  The Board also notes 
that the service medical records show that in June 1989 the 
veteran fell onto a barbed wire roll.  He was treated for a 3/4 
inch laceration to his mid-posterior forearm and returned to 
duty.  In the separation examination in October 1991, the 
veteran also did not report a cyst on his left hand and his 
upper extremities were clinically evaluated as normal.  A 
December 1993 examination while the veteran was in the 
reserves also did not reveal a cyst.  The veteran's upper 
extremities were clinically evaluated as normal.  Based on 
the service medical records, the Board finds that there is no 
indication of a cyst on the veteran's left hand in service or 
immediately after service.  

Additionally, there is no medical evidence of record relating 
the cyst on the veteran's left hand to an injury in service.  
The evidence of record is devoid of any objective medical 
evidence of a cyst until many years after service.  There is 
no medical evidence of record showing a cyst on the veteran's 
left hand until December 2004.  This lapse in time weighs 
against the veteran's claim.  Furthermore, no doctor has ever 
opined that the cyst is related to the injury in service or 
to any remote incident in service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that he fell 
on razor ribbon in service and sustained a laceration to his 
left forearm.  The Board has considered the veteran's 
contention that a relationship exists between the cyst and 
this incident in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

As there is no medical evidence of a relationship between the 
injury in service and the cyst, service connection is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for a cyst on his left hand must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Back Disability

The veteran claims service connection for lumbosacral strain, 
including sacrococcygeal cyst and L5/S1 degenerative disc 
disease.  A December 2004 MRI of the veteran's lumbar spine 
revealed a relatively large sacrococcygeal tarlov cyst with 
possible slight mass effect upon sacrococcygeal nerve roots.  
There was also mild annular bulging and degenerative changes 
at L5-S1 and perhaps very minimal central herniated nucleus 
pulposus.  Therefore, the veteran has a current diagnosis of 
a back disability and the first criterion for service 
connection has been met. 

The service medical records, however, do not show that a back 
disability was incurred in service.  During the entrance 
examination in June 1987, the veteran did not report a back 
disability and his spine was clinically evaluated as normal.  
During an examination in June 1987, the veteran reported that 
he did not have recurrent back pain and his spine was 
clinically evaluated as normal.  In the separation 
examination in October 1991, the veteran reported that he did 
not have recurrent back pain and his spine was clinically 
evaluated as normal.  The December 1993 reserves examination 
also did not reveal a back disability.  The veteran did not 
report recurrent back pain and his spine was clinically 
evaluated as normal.  Based on the service medical records, 
the Board finds that there is no indication of a back 
disability in service.  

Additionally, the Board notes that there is no medical 
evidence depicting symptoms of or a diagnosis of degenerative 
disc disease within one year after separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309.  

Finally, there is no medical evidence of record relating the 
veteran's back disability to service.  The evidence of record 
is devoid of any objective medical evidence of a back 
disability until many decades after service.  This lapse in 
time weighs against the veteran's claim.  Furthermore, no 
doctor has ever opined that his back disability is related to 
any remote incident in service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained a back injury in service which caused his current 
disability.  The veteran testified that when he fell on razor 
ribbon, he incurred cuts on his back.  He also testified that 
he frequently lifted heavy objects in service which caused 
his lumbosacral strain.  The Board has considered the 
veteran's contention that a relationship exists between his 
back disability and service.  However, as a layman, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion of 
etiology or linking a disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the evidence of record does not show an injury in service 
or a nexus between the veteran's back disability and an in-
service injury, the preponderance of the evidence is against 
the veteran's claim and the benefit-of-the-doubt rule does 
not apply.  The veteran's claim for service connection for a 
back disability must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.

NEW AND MATERIAL EVIDENCE

5.	Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for an acquired psychiatric condition to 
include PTSD with lack of concentration and night sweats was 
denied by the RO in October 2002 because there was no current 
diagnosis of a psychiatric disorder that was related to 
service.  The veteran was notified of this decision in 
November 2002 and did not appeal this decision.  As such, the 
decision became final. 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).  The Board will address the 
evidence submitted since the October 2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In October 2002, the RO reviewed the service medical records, 
VA treatment records and the veteran's statements.  The VA 
treatment records provided a diagnosis of bipolar affective 
disorder, depression, paranoid psychosis NOS, dysthymia, and 
major depressive disorder with a history of psychotic 
features.  The VA treatment records did not related these 
conditions to service.  

Since the October 2002 decision, the veteran submitted 
additional VA treatment records.  The VA records dated from 
February 2004 to January 2006 provide a diagnosis of anxiety 
disorder NOS and rule out PTSD.  The Board notes that there 
is one treatment note dated in February 2005 that provides a 
diagnosis of PTSD.  Additionally, a VA Compensation and 
Pension Examination in July 2007 provided that the veteran me 
the DSM-IV stressor criterion for a helicopter crash that the 
veteran described he witnessed while in service.  

The Board finds that the VA treatment records and VA 
examination submitted after the October 2002 RO decision are 
new evidence.  The evidence is new because it has not been 
previously submitted to or reviewed by the RO.  The evidence 
also relates to a diagnosis of a psychiatric condition and to 
its relationship to service.  Therefore, it relates to the 
unestablished fact that was necessary to substantiate the 
claim in October 2002.  The evidence is not cumulative or 
redundant of the evidence of record at the time of the 
October 2002 RO decision.  The Board finds that this 
evidence, including a diagnosis of PTSD and the relation of 
PTSD to a stressor in service, raises a reasonable 
possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for a psychiatric condition including PTSD is 
reopened.  


ORDER

Service connection for a left wrist ganglion cyst is denied. 

Service connection for lumbosacral strain to include 
sacrococcygeal cyst and L5/S1 degenerative disc disease is 
denied. 

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
condition to include PTSD with lack of concentration and 
night sweats is reopened.  To this extent only, the claim is 
granted.


REMAND

A diagnosis of PTSD was provided in February 2005 VA 
treatment records.  This treatment record, however, refers to 
the veteran having thoughts and seeing faces of people in 
Vietnam.  The veteran's DD214 indicates that the veteran did 
not have service in Vietnam.  The veteran served from 
December 1987 to December 1991 and was aboard the USS Denver.  
The diagnosis of PTSD in the VA treatment records does not 
specifically relate the diagnosis to the veteran's claimed 
in-service stressor.  

The veteran reported that he witnessed a helicopter crash in 
service while he was aboard USS Denver.  This stressor has 
been verified by the RO.  A history of the USS Denver shows 
that on May 29, 1989 a CH-46 from HMM 265 went down with 13 
Marines and one Sailor.  

Additionally, a July 2007 VA Compensation and Pension 
Examination shows that the veteran's stressor appears 
sufficient to form a basis of a PTSD diagnosis.  The 
diagnosis, however, in the VA examination was malingering.  
The examiner stated that the malingering does not necessarily 
rule out a legitimate disorder, but does make it impossible 
to accurately determine the presence or absence of such 
disorder at the time of the examination.  

The Board finds that there is competent evidence of PTSD, as 
there are persistent and recurrent symptoms in the VA 
treatment records and the VA examination.  There is also a 
verified in-service stressor.  Additionally, there is 
evidence that the stressor may have caused PTSD, however, the 
medical evidence of record is insufficient to make a decision 
on whether the veteran's psychiatric disability is related to 
the in-service stressor.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the service connection claim on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2007).

2.	The veteran should be afforded a VA 
psychiatric examination by a psychiatrist.  
The purpose of this examination is to 
determine whether or not the veteran meets 
the DSM-IV criteria for a diagnosis of 
PTSD, and if so, whether his PTSD is 
related to the helicopter crash incident 
in service.  The examiner is specifically 
instructed that the helicopter crash is 
the only verified stressor.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed, including 
psychological testing designed to 
ascertain whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran has a psychiatric 
disability as a result of his military 
service.  If a psychiatric disability is 
diagnosed, the examiner must specify (1) 
whether each asserted stressor was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptoms and the in-service 
stressor.  The report should include a 
complete rationale for all opinions 
expressed. 

3.	Readjudicate the claim of entitlement 
to service connection for an acquired 
psychiatric condition to include PTSD with 
lack of concentration and night sweats 
following all necessary development.  If 
the benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


